Citation Nr: 1236043	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-09 681	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to October 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, denied the benefits sought on appeal.  In a letter dated two days later in the same month, the RO in Nashville, Tennessee notified the Veteran of that determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Nashville, Tennessee.]  

The Board subsequently remanded the case in September 2011 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to obtain records of the Veteran's grant of benefits from the Social Security Administration (SSA), provide the Veteran with a VA examination, and then re-adjudicate the claim.  The AOJ obtained the identified records and scheduled the Veteran for a VA examination, which was conducted in October 2011.  The Veteran was then provided a supplemental statement of the case in August 2012, in which the AOJ again denied the Veteran's service connection claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the Nashville RO in July 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDING OF FACT

The Veteran has a bipolar disorder that is as likely as not related to his active duty.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has a bipolar disorder that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the claim for service connection for a psychiatric disorder, no further discussion of these VCAA requirements is required with respect to this issue.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

The Veteran contends that he has a psychiatric disorder, to include a bipolar disorder, that was incurred during his time on active duty.  Specifically, the Veteran contends that he developed a bipolar disorder while in service but self-medicated with alcohol and was misdiagnosed with alcohol abuse, which led to his discharge.  His service treatment records show no complaints of, or treatment for, any psychiatric disorder, although the record does reflect that the Veteran was seen beginning in November 1979 for alcohol abuse and was discharged in October 1980 secondary to alcohol abuse.  He was noted at a July 1980 mental status evaluation to have no significant mental illness but was instead diagnosed with "habitual excessive drinking."  

According to post-service medical records, the Veteran first sought psychiatric treatment in 2000, when he was seen by a private treatment provider for difficulty controlling his anger, as well as trouble sleeping, anxiety, and suicidal thoughts.  At that time, he was diagnosed with a mood disorder and an intermittent explosive disorder.  Further treatment records reflect that the Veteran was assigned a diagnosis of a bipolar disorder in October 2001 and has consistently carried this diagnosis since that time.  His VA treatment provider noted in June 2008 that he had a "long history" of a bipolar disorder.  Similarly, at an October 2011 VA treatment visit, the Veteran was again noted to have a bipolar disorder, as well as a history of attention deficit hyperactivity disorder (ADHD).  
The Veteran has also submitted letters from two private treatment providers, both dated in July 2009.  In the first, the Veteran's private psychiatrist noted that he had treated the Veteran since 2000 and that he carried a diagnosis of a bipolar disorder, as well as diagnoses of posttraumatic stress disorder (PTSD) and impulse control disorder.  The psychiatrist noted that the Veteran had a history of alcohol abuse in service and pointed out that alcohol abuse "can mimic and mask symptoms of other psychiatric disorders."  The psychiatrist opined that it is "more likely than not that [the Veteran] was Bipolar at the time of his military service."  In so concluding, the psychiatrist noted that it was likely that the Veteran's alcohol abuse in service was an attempt at self-medicating his symptoms of bipolar disorder and PTSD.  The second letter, from a licensed clinical social worker, indicates that the Veteran had been in treatment since 2002 and carried a diagnosis of a bipolar disorder, as well as PTSD.  The social worker also noted that the Veteran had had a drinking problem in service and observed that it is "not uncommon for alcohol to mask or cover up symptoms of bipolar disorder."

The Veteran was afforded a VA examination in October 2011.  At that time, he reported having experienced problems with "nerves" since his time in service.  He reported that he began drinking in service to cope with his psychiatric symptoms but "didn't know anything about bipolar disorder" until he was diagnosed in 2000.  At that time, the Veteran reported, as he began taking medication and receiving treatment for his bipolar disorder, he stopped drinking.  The examiner conducted a thorough psychiatric evaluation and acknowledged the private treatment providers' diagnosis of PTSD but specified that the Veteran's only current diagnosis was bipolar disorder; no diagnosis of PTSD, ADHD, or other psychiatric problem was found.  The examiner opined that it is at least as likely as not that the Veteran's current bipolar disorder is etiologically linked to his time in service.  In so finding, the examiner pointed out that the Veteran first had trouble with "nerves" in service and that he self-medicated with alcohol.  The examiner further noted that alcohol abuse "frequently co-occurs with bipolar disorder" and that the Veteran had a documented history of problems with alcohol in service, which she concluded was the result of his attempt to self-medicate his bipolar symptoms.  

At the July 2011 hearing, the Veteran testified that he had problems with mood swings and alcohol in service and that he was discharged from active duty due to his alcohol abuse.  He also testified that he abused alcohol as a means to address his psychiatric symptoms and that he stopped drinking once his bipolar disorder was diagnosed and properly treated.  He further testified that he believed that he was misdiagnosed in service but that he has had the same symptoms from that time to the present.  He has reiterated these contentions in multiple statements to VA.

Based on a review of the evidence, the Board finds that service connection for a bipolar disorder is warranted.  Post-service medical evidence shows that the Veteran has a current diagnosis of bipolar disorder.  The Veteran has competently and credibly reported that his symptoms began during service and that he has had similar problems since his separation from active duty.  Both his private treatment providers and the October 2011 VA examiner opined that it is likely that his in-service alcohol abuse represented an attempt to self-medicate the undiagnosed symptoms of a bipolar disorder, with which he is currently diagnosed.  Significantly, the October 2011 VA examiner reviewed the Veteran's entire claims file, conducted a thorough psychiatric evaluation of the Veteran, and concluded that it is at least as likely as not that his current bipolar disorder is etiologically linked to his time on active duty.  Based on the Veteran's reports regarding the onset and continuity of symptomatology, as well as the private treatment providers' statements and her own medical knowledge, the October 2011 VA examiner diagnosed the Veteran with a bipolar disorder.  Importantly, the examiner did not assign any other psychiatric diagnoses.  

Additionally, the Veteran has reported that the onset of his symptomatology occurred during service.  In this regard, the Board notes that the Veteran's service records reflect his counseling for "excessive drinking," as well as his separation from service due to alcohol abuse.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, as a layperson, he is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, the Board finds no reason to question the Veteran's credibility.
Thus, in light of the Veteran's credible and competent reports of the onset of his symptoms, as well as the private and VA examiners' opinions that his symptoms are consistent with a diagnosis of a bipolar disorder that began in service but was misdiagnosed, the Board finds that the evidence supports findings of the onset of the bipolar disorder in service and of a continuity of relevant symptomatology since then.  The evidence is in favor of the grant of service connection for bipolar disorder.  Service connection for bipolar disorder is, therefore, granted.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for a bipolar disorder is granted.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


